         Case 1:18-cv-02921-JMF Document 613 Filed 07/03/19 Page 1 of 2
                                       U.S. Department of Justice
                                       Civil Division, Federal Programs Branch
                                       1100 L Street, NW
                                       Washington, DC 20005



                                                             July 3, 2019
By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

       Re: State of New York, et al., v. U.S. Department of Commerce, et al., 18-cv-2921 (JMF)
           N.Y. Immigration Coalition v. U.S. Dep’t of Commerce, 18-cv-5025 (JMF)

Dear Judge Furman:

       Pursuant to ECF No. 611, Defendants write to respond to Plaintiffs’ letter request for an
immediate status conference and to provide the Court with information regarding a status
conference held earlier this afternoon in a matter before another court, Kravitz v. U.S. Dep’t of
Commerce, No. 18-cv-1041 (D. Md.).

        On July 2, 2019, counsel for Defendants sent an email communication to counsel for
Plaintiffs confirming that the questionnaire for the 2020 Decennial Census had been sent to the
printer, without a question inquiring about respondents’ citizenship status, and that the process of
printing the questionnaires had started. ECF No. 610-3. That representation was based on the
information undersigned counsel had at the time, and it remains undersigned counsel’s
understanding that the process of printing the questionnaires, without the citizenship question,
continues.

        The Departments of Justice and Commerce have now been asked to reevaluate all available
options following the Supreme Court’s decision and whether the Supreme Court’s decision would
allow for a new decision to include the citizenship question on the 2020 Decennial Census. The
agencies are currently performing the analysis requested, and, if they determine that the Supreme
Court’s decision does allow any path for including such a decision, DOJ may file a motion with
the Supreme Court seeking further procedural guidance for expediting litigation on remand. In
the event that the Commerce Department adopts a new rationale for including the citizenship
question on the 2020 Decennial Census consistent with the decision of the Supreme Court, the
Government will immediately notify this Court so that it can determine whether there is any need
for further proceedings or relief.

        However, Defendants can confirm that they are taking no action in contravention of the
injunction of this Court, which vacated the Secretary’s March 2018 decision to place a citizenship
question on the 2020 decennial census, and which was affirmed in relevant part by the Supreme
Court and remains in place to protect the interests of Plaintiffs in this matter.
         Case 1:18-cv-02921-JMF Document 613 Filed 07/03/19 Page 2 of 2



        Finally, with respect to today’s proceedings before Judge Hazel, he ordered that the parties,
by 2:00 pm on July 5, 2019, submit either a stipulation that the Government would undertake no
further efforts to include a citizenship question on the 2020 Decennial Census, or file a proposed
discovery schedule regarding Plaintiffs’ equal protection and conspiracy claims.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              JAMES M. BURNHAM
                                              Deputy Assistant Attorney General

                                              JOHN R. GRIFFITHS
                                              Director, Federal Programs Branch

                                              /s/Joshua E. Gardner
                                              JOSHUA E. GARDNER
                                              Special Counsel
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, N.W.
                                              Washington, DC 20005
                                              Tel.: (202) 305-7583
                                              Fax: (202) 616-8470
                                              Email: joshua.e.gardner@usdoj.gov

                                              Counsel for Defendants

CC:

All Counsel of Record (by ECF)




                                                 2
